DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
A complete action on the merits of claims1-27 follows below. 
Information Disclosure Statement
The information disclosure (IDS) submitted 06/09/2021, 12/09/2020, 09/25/2020, 03/30/2020, 10/29/2019, 07/29/2019, and 05/22/2019 has been considered by the Examiner.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 23-25 have been renumbered 25-27. The Examiner notes that the claims should be amended to correct this issue and correct any dependency issues resulting from this renumbering.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the pair of enclosures.” There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 12-13, 15-18, and 20-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruder (2013/0317459).
Regarding claim 1, Bruder teaches an eye mask configured to deliver moist heat therapy to at least one eye of a patient ([0002] The present invention relates in general to moist-heat therapy wound dressings and compresses), the eye mask comprising: 
at least one eye coverage portion (eye compress 500); and 
at least one securing strap affixed to the eye coverage portion (ties 504); 
wherein the at least one eye coverage portion comprises an enclosure (enclosures 106 or 502) containing a fill material ([0026] fill granules) configured to absorb and release moisture ([0009] The fill material may be prepared wet or moistened, or desiccated to dryness to either deliver or absorb moisture as appropriate to the desired treatment), a moisture-permeable material at least partially surrounding and containing the fill material (102 [0009] the shell is formed to be fluid-permeable i.e. vapor-permeable and liquid permeable), and a moisture-impermeable material configured to at least partially prevent moisture transmission from the fill material in a first direction (104 [0009] the backing may be non-permeable if so desired), whereby moisture from the fill material is substantially directed toward the patient in a second direction generally opposite the first direction ([0025] moist heat is delivered to the subject).
Regarding claim 4, Bruder teaches the limitations of claim 1, and teaches wherein the fill material comprises a hydrophilic zeolite ([0008] granular fill material such as a hydrophilic zeolite).
Regarding claim 5, Bruder teaches the limitations of claim 4, and teaches wherein the hydrophilic zeolite fill material comprises granules loosely contained within the enclosure ([Abstract] a plurality of loose fill granules contained in an enclosure).
Regarding claim 6, Bruder teaches the limitations of claim 4, and teaches wherein the fill material contains an antimicrobial material ([0008] hydrophilic zeolite optionally loaded with at least one metallic antimicrobial agent).
 Regarding claim 7, Bruder teaches the limitations of claim 1, and teaches wherein the moisture-impermeable material is laminated to the moisture-permeable material ([0040] The shell and the backing may be fastened to one another by methods which may include, but are not limited to, adhesive attachment, RF welding, ultra-sonic attachment, sewing, or patterned heat application using a template or forming die to form a seal).
Regarding claim 8, Bruder teaches the limitations of claim 1, and teaches wherein the moisture-impermeable material is attached to the back side of the moisture permeable material ([0040] The shell and the backing may be fastened to one another by methods which may include, but are not limited to, adhesive attachment, RF welding, ultra-sonic attachment, sewing, or patterned heat application using a template or forming die to form a seal).
Regarding claim 12, Bruder teaches an eye compress for delivery of moist heat to a patient ([0002] The present invention relates in general to moist-heat therapy wound dressings and compresses), the eye compress comprising: 
at least one enclosure (enclosures 106 or 502) containing a fill material ([0026] fill granules) capable of absorbing and releasing moist heat for therapeutic delivery to the patient ([0009] The fill material may be prepared wet or moistened, or desiccated to dryness to either deliver or absorb moisture as appropriate to the desired treatment), the enclosure having a first side (Fig.1 patient contacting side of 106) and an opposite second side (side of 106 contacting backing 104), with the fill material disposed between the first side and the second side (Fig.1), and wherein the first side is configured for application to a body portion of the patient (side 106 of shell 102); and 
a moisture barrier positioned along the second side (upper backing 104), whereby moist heat is delivered from the fill material in a first direction toward and through the first side, and whereby moist heat is substantially prevented from transmission from the fill material in a second direction toward the second side (shell 102 is moisture permeable and backing 104 may be non-permeable if so desired [0009]).
Regarding claim 13, Bruder teaches the limitations of claim 12 comprising a pair of enclosures containing the fill material , each of the pair of enclosures configured for application over a respective one of the patient's eyes (first and second lobes 508a, 508b for covering areas over and around the user's left and right eyes when in use [0025] the first and second lobes include enclosures 502 ). 
Regarding claim 15, Bruder teaches the limitations of claim 12 and teaches further comprising a head strap for retaining the eye compress over an eye region of the patient (ties 504). 
Claim 16 recites the limitations of claim 4 as previously rejected above. 
Claim 17 recites the limitations of claim 5 as previously rejected above. 
Claim 18 recites the limitations of claim 6 as previously rejected above. 
Regarding claim 20, Bruder teaches a method of providing moist heat therapy to a body part of a human or animal subject ([0002] The present invention relates in general to moist-heat therapy wound dressings and compresses), the method comprising: 
providing a therapeutic device comprising a first side (102) , a second side (104), and a hydrophilic fill material contained between the first and second sides (granular fill material such as a hydrophilic zeolite [0008] within enclosures 106 or 502), the first side at least partially comprising a moisture-transmissive material allowing passage of moisture therethrough for absorption and release into and from the fill material (shell 102 is moisture permeable [0009]), and the second side at least partially comprising a moisture-impermeable material substantially preventing passage of moisture therethrough (upper backing 104 which may be non-permeable if so desired [0009]).
Regarding claim 21, Bruder teaches the limitations of claim 20 and teaches wherein the body part of the human or animal subject is an eye (Fig. 5 [0025] compress 500 is adapted for use as an eye compress for application of moist heat therapy to a subject's eyes). 
Regarding claim 22, Bruder teaches the limitations of claim 20 and teaches further comprising exposing the therapeutic device to a moisture source to allow absorption of moisture into the hydrophilic fill material ([0009] The fill material may be prepared wet or moistened, or desiccated to dryness to either deliver or absorb moisture as appropriate to the desired treatment [0036] water from atmosphere).
Regarding claim 23, Bruder teaches the limitations of claim 22 and teaches wherein the moisture source is water vapor in ambient air surrounding the therapeutic device ([0036] The inherent hydrophilic nature of the zeolite provides that a substantial water content is available therein by absorption from the atmosphere. The water so absorbed may be sufficient, or may be supplemented by manually added water).
Regarding claim 24, Bruder teaches the limitations of claim 20 and teaches further comprising exposing the therapeutic device to a heat source to allow transfer of heat into the fill material ([0041] thermal response to microwave heating; Claim 20).
Regarding claim 25 (misnumbered claim 23), Bruder teaches the limitations of claim 24 and teaches further comprising herein the heat source is a microwave heating device ([0041] microwave heating).
Regarding claim 26 (misnumbered claim 24), Bruder teaches the limitations of claim 20 and teaches further comprising directing the application of the first side of the therapeutic device into contact with the body part to provide transmission of moist heat in a first direction from the hydrophilic fill material through the moisture-transmissive material to the body part (102 [0009] the shell is formed to be fluid-permeable i.e. vapor-permeable and liquid permeable), and to substantially prevent transmission of moist heat in an opposed second direction from the hydrophilic fill material through the moisture- impermeable material away from the body part (104 [0009] the backing may be non-permeable if so desired).
Regarding claim 27 (misnumbered claim 25), Bruder teaches the limitations of claim 20 and teaches further comprising applying the first side of the therapeutic device into contact with the body part to provide transmission of moist heat in a first direction from the hydrophilic fill material through the moisture-transmissive material to the body part (102 [0009] the shell is formed to be fluid-permeable i.e. vapor-permeable and liquid permeable), and to substantially prevent transmission of moist heat in an opposed second direction from the hydrophilic fill material through the moisture-impermeable material away from the body part (104 [0009] the backing may be non-permeable if so desired).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder (2013/0317459) in view of Hirosawa (WO 9909920 A1).
Regarding claim 2, Bruder teaches the limitations of claim 1, and teaches comprising two independent eye coverage portions (first and second lobes 508a, 508b for covering areas over and around the user's left and right eyes when in use [0025]). While Bruder generally provides for a nose bridge ([0008] the device is flexible and conformable and the flexible nose bridge comprises the portion above nose cut area 506), it does not explicitly teach the flexible nose bridge coupled between the two eye coverage portions .
However, Hirosawa teaches a device within the same field of invention (thermal therapy eye mask) comprising two independent eye coverage portions whereby a flexible nose bridge is coupled between the two eye coverage portions (adjustment belt 8 between the lenses 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the section between the lobes in Bruder in order to provide for a flexible nose bridge that couples the two portions since Hirosawa teaches this would allow the two independent portions to be attached and detached from the belt and can further be adjusted in the upward and downward direction by adjusting the length in the left-right direction for the purposes of adjusting the attachment position of the belt according to the shape of the nose and optimizing the contact state between the cover and the skin around the eyes (page 2 paragraph 6). 
Regarding claim 3, Bruder in view of Hirosawa teaches the limitations of claim 2. Hirosawa teaches wherein the flexible nose bridge is adjustable (page 2 paragraph 6).
Claim 14 recites the same limitations in claim 2 as previously rejected above. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder (2013/0317459) in view of Igaki (2004/0035410). 
Regarding claim 9, Bruder teaches the limitations of claim 1 as previously rejected. Bruder does not teach wherein the moisture-permeable material surrounding and containing the fill material is surrounded and contained by a second moisture-permeable material.
However, Igaki teaches a device within the same field of invention (eye thermal therapy device configured to deliver water vapor [0023]) comprising a moisture impermeable layer (6, [0039]) a first moisture permeable material (moisture permeable sheet 3) containing fill material (2) and a second moisture-permeable material (moisture permeable sheet 4 or 5) surrounding and containing the first moisture permeable material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a second moisture permeable material that surrounds and contains the moisture permeable material since Igaki in paragraphs [0052]-[0061] provides the moisture permeable layers can have various moisture permeabilities to ensure the wearer receives the specific thermal treatment and experiences no pain caused by heat irritation [0024]. 
Claim(s) 10, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder (2013/0317459).
Regarding claim 10, Bruder teaches the limitations of claim 1. Bruder does not explicitly teach wherein  the moisture-permeable material is selected from an open cell thermoplastic polyurethane foam, a polyether polyurethane foam, a polyester fabric, rayon, spandex, silk, polyethylene, neoprene, ECA, ethylene-vinyl acetate (EVA), polyester felt or other natural and/or synthetic fabrics or materials, and combinations thereof .
However, Bruder teaches in paragraph [0040] preferred dressing or compress constructions will use formable woven and non-woven synthetic materials or combinations thereof which may include, but are not limited to, synthetic olefin, polyester.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moisture permeable layer such that it is polyester since polyester is a well known and widely used moisture permeable fabric in the art and since it has been held to be within the general skill of a worker in the art the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 11, Bruder teaches the limitations of claim 1. Bruder does not explicitly teach wherein the moisture-impermeable material is selected from a plastic material, nylon, EVOH, or PE, or other natural and/or synthetic fabrics or materials, and combinations thereof .
However, Bruder in paragraph [0040] provides preferred dressing or compress constructions will use formable woven and non-woven synthetic materials or combinations thereof which may include, but are not limited to, synthetic olefin, … urethane, and nylon.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moisture impermeable layer such that it is nylon since nylon is a well-known and widely used moisture impermeable fabric in the art and since it has been held to be within the general skill of a worker in the art the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 19 recites the same limitations of claim 11 as previously rejected above. 
Claim(s) 1, 4-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkhart (2003/0014096) in view of Bruder (2013/0317459).
Regarding claim 1, Burkhart teaches an eye mask configured to deliver moist heat therapy to at least one eye of a patient (facial mask 11 [0014] the eye patch regions are a washable, mesh material that allows free egress and permeability of moisture, vapor…[0025] elements then serving to either heat or cool the person's skin and tissues beneath the skin), the eye mask comprising: 
at least one eye coverage portion (facial mask 11 two lobes comprising pockets 15 and 17); and 
at least one securing strap affixed to the eye coverage portion (19, 21); 
wherein the at least one eye coverage portion comprises an enclosure  containing a fill material  configured to absorb and release moisture ([0025] facial contact elements 31, 33 include slices of vegetables and fruits (cucumbers, etc.) and can be used to hot or cold elements within…[0027] Solid beads can also be used to hold the oils, those beads or seeds also being placed in the bags 31 and 33…[0032] the permeable nature of the facial mask and bags allows for the oils within the aromatherapy bags to be breathed in by the person wearing the mask as well as absorbed through the skin around the eyes ), a moisture-permeable material at least partially surrounding and containing the fill material ([0025] The facial contact elements can be either pre-made elements such as permeable fabric bags).
While Burkhart generally provides moisture from the fill material is substantially directed toward the patient which is opposite the first direction ([0032][0014]), it does not explicitly teach a moisture-impermeable material configured to at least partially prevent moisture transmission from the fill material in a first direction.
However, Bruder provides for a device within the same field of invention (thermal eye mask configured to deliver moist heat therapy [0002] embodiments in Figs. 5 and 6) comprising an eye mask that includes a moisture impermeable layer (104 [0009] the backing may be non-permeable if so desired) and a moisture permeable layer (102 [0009] the shell is formed to be fluid-permeable i.e. vapor-permeable and liquid permeable…[0025] moist heat is delivered to the subject).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a moisture impermeable layer or to have modified the frontal element in Burkhart to include moisture impermeability for the purposes of preventing moisture from exiting outside of the mask or compress as taught by Bruder [0027] and advantageously directing the moisture towards the wearer [0025]. The Examiner acknowledges that Burkhart in [0032] recites the “advantage to the present invention is that the permeable nature of the facial mask and bags allows for the oils within the aromatherapy bags to be breathed in by the person wearing the mask as well as absorbed through the skin around the eyes. This is not possible when the mask is made from a non-permeable material such as plastic, PVC, and the like.” It is the position of the Examiner that this recitation does not teach away from the combination of Burkhart in view of Bruder (i.e. adding a moisture impermeable layer to the device of Burkhart) since Bruder’s eye mask comprising moisture permeable and impermeable layers performs the function of delivering moist therapy to the eye similar to Burkhart and advantageously directs the moist therapy toward the wearer. 
Regarding claim 4, Burkhart in view of Bruder teaches the limitations of claim 1 Burkhart does not teach wherein the fill material comprises a hydrophilic zeolite. However, Bruder teaches [0008] granular fill material such as a hydrophilic zeolite. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a hydrophilic zeolite inside the facial contact elements of Burkhart for its moisture absorption and delivery [0036].
Regarding claim 5, Burkhart in view of Bruder teaches the limitations of claim 4. Bruder teaches wherein the hydrophilic zeolite fill material comprises granules loosely contained within the enclosure ([Abstract] a plurality of loose fill granules contained in an enclosure).
Regarding claim 6, Burkhart in view of Bruder teaches the limitations of claim 4, and Bruder teaches wherein the fill material contains an antimicrobial material ([0008] hydrophilic zeolite optionally loaded with at least one metallic antimicrobial agent).
 Regarding claim 7, Burkhart in view of Bruder teaches the limitations of claim 1, and Bruder teaches wherein the moisture-impermeable material is laminated to the moisture-permeable material ([0040] The shell and the backing may be fastened to one another by methods which may include, but are not limited to, adhesive attachment, RF welding, ultra-sonic attachment, sewing, or patterned heat application using a template or forming die to form a seal).
Regarding claim 8, Burkhart in view of Bruder teaches the limitations of claim 1 and Bruder teaches wherein the moisture-impermeable material is attached to the back side of the moisture permeable material ([0040] The shell and the backing may be fastened to one another by methods which may include, but are not limited to, adhesive attachment, RF welding, ultra-sonic attachment, sewing, or patterned heat application using a template or forming die to form a seal).
Regarding claim 9, Burkhart in view of Bruder teaches the limitations of claim 1, and Burkhart teaches wherein the moisture-permeable material surrounding and containing the fill material is surrounded and contained by a second moisture-permeable material ([0024] The pocket means 27 and 29 are typically made from a synthetic mesh material such as nylon mesh of such a porosity as to allow free permeability of gases and moisture between the mesh in communication between the person's skin and facial contact elements within the pocket means 27 and 29). 
Regarding claim 10, Burkhart in view of Bruder teaches the limitations of claim 1. Burkhart does not explicitly teach wherein  the moisture-permeable material is selected from an open cell thermoplastic polyurethane foam, a polyether polyurethane foam, a polyester fabric, rayon, spandex, silk, polyethylene, neoprene, ECA, ethylene-vinyl acetate (EVA), polyester felt or other natural and/or synthetic fabrics or materials, and combinations thereof .
However, Burkhart teaches in paragraph [0025] the facial contact elements can be either pre-made elements such as permeable fabric bags and [0024] synthetic mesh materials.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moisture permeable layer such that it is one of the claimed elements since it has been held to be within the general skill of a worker in the art the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 11, Burkhart in view of Bruder teaches the limitations of claim 1. Bruder does not explicitly teach wherein the moisture-impermeable material is selected from a plastic material, nylon, EVOH, or PE, or other natural and/or synthetic fabrics or materials, and combinations thereof.
However, Bruder in paragraph [0040] provides preferred dressing or compress constructions will use formable woven and non-woven synthetic materials or combinations thereof which may include, but are not limited to, synthetic olefin.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moisture impermeable layer since it has been held to be within the general skill of a worker in the art the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 12, Burkhart teaches an eye compress for delivery of moist heat to a patient (facial mask 11 [0014] the eye patch regions are a washable, mesh material that allows free egress and permeability of moisture, vapor…[0012] elements then serving to either heat or cool the person's skin and tissues beneath the skin), the eye compress comprising: 
at least one enclosure containing a fill material capable of absorbing and releasing moist heat for therapeutic delivery to the patient, the enclosure having a first side and an opposite side, with the fill material disposed between the first side and the second side, and wherein the first side is configured for application to a body portion of the patient  ([0025] facial mask 11 comprising facial contact elements 31 and  33 wherein the first direction is the side facing the patient and the second direction is facing the atmosphere …the contact elements further include slices of vegetables and fruits (cucumbers, etc.) and can be used to hot or cold elements within…[0027] Solid beads can also be used to hold the oils, those beads or seeds also being placed in the bags 31 and 33…[0032] the permeable nature of the facial mask and bags allows for the oils within the aromatherapy bags to be breathed in by the person wearing the mask as well as absorbed through the skin around the eyes ), 
While Burkhart generally provides whereby moist heat is delivered from the fill material in a first direction toward and through the first side ([0032][0014]), it does not teach a moisture barrier positioned along the second side, whereby moist heat is substantially prevented from transmission from the fill material in a second direction toward the second side.
However, Bruder provides for a device within the same field of invention (thermal eye mask configured to deliver moist heat therapy [0002] embodiments in Figs. 5 and 6) comprising an eye mask that includes a moisture barrier layer (104 [0009] the backing may be non-permeable if so desired) and a moisture permeable layer (102 [0009] the shell is formed to be fluid-permeable i.e. vapor-permeable and liquid permeable…[0025] moist heat is delivered to the subject) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a moisture barrier layer or to have modified the frontal element in Burkhart to include moisture impermeability for the purposes of preventing moisture from exiting outside of the mask or compress as taught by Bruder [0027] and advantageously directing the moisture towards the wearer [0025]. The Examiner acknowledges that Burkhart in [0032] recites the “advantage to the present invention is that the permeable nature of the facial mask and bags allows for the oils within the aromatherapy bags to be breathed in by the person wearing the mask as well as absorbed through the skin around the eyes. This is not possible when the mask is made from a non-permeable material such as plastic, PVC, and the like.” It is the position of the Examiner that this recitation does not teach away from the combination of Burkhart in view of Bruder (i.e. adding a moisture impermeable layer to the device of Burkhart) since Bruder’s eye mask comprising moisture permeable and impermeable layers performs the function of delivering moist therapy to the eye similar to Burkhart and advantageously directs the moist therapy toward the wearer. 
Regarding claim 13, Burkhart in view of Bruder teaches the limitations of claim 12. Burkhart teaches  comprising a pair of enclosures containing the fill material , each of the pair of enclosures configured for application over a respective one of the patient's eyes (pocket means 15 and 17). 
Regarding claim 15, Burkhart in view of Bruder teaches the limitations of claim 12 and Bruder teaches further comprising a head strap for retaining the eye compress over an eye region of the patient (19, 21). 
Claim 16 recites the limitations of claim 4 as previously rejected above. 
Claim 17 recites the limitations of claim 5 as previously rejected above. 
Claim 18 recites the limitations of claim 6 as previously rejected above. 
Claim 19 recites the same limitations of claim 11 as previously rejected above. 
Claim(s) 2, 3, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkhart (2003/0014096) in view of Bruder (2013/0317459) and in further view of  Hirosawa (WO 9909920 A1).
Regarding claim 2, Burkhat in view of Bruder teaches the limitations of claim 1, and teaches comprising two independent eye coverage portions (left and right pockets 15, 17 containing 31, 33). While Burkhat generally provides for a flexible nose bridge (section between the pockets), it does not explicitly teach the flexible nose bridge coupled between the two eye coverage portions .
However, Hirosawa teaches a device within the same field of invention (thermal therapy eye mask) comprising two independent eye coverage portions whereby a flexible nose bridge is coupled between the two eye coverage portions (adjustment belt 8 between the lenses 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the section between the two eye coverage sections in Burkhat in order to provide for a flexible nose bridge that couples the two portions since Hirosawa teaches this would allow the two independent portions to be attached and detached from the belt and can further be adjusted in the upward and downward direction by adjusting the length in the left-right direction for the purposes of adjusting the attachment position of the belt according to the shape of the nose and optimizing the contact state between the cover and the skin around the eyes (page 2 paragraph 6). 
Regarding claim 3, Burkhat in view of Bruder and in view of Hirosawa teaches the limitations of claim 2. Hirosawa teaches wherein the flexible nose bridge is adjustable (page 2 paragraph 6).
Regarding claim 14, Burkhat in view of Bruder teaches the limitations of claim 12. Burkhat  teaches a pair of enclosures ( left and right pockets 15, 17 containing 31, 33). While Burkhat generally provides for a nose bridge (section between the pockets), it does not explicitly teach the nose bridge portion coupled between the pair of enclosures
However, Hirosawa teaches a device within the same field of invention (thermal therapy eye mask)  whereby a flexible nose bridge is coupled between enclosures (adjustment belt 8 between the lenses 3 or cover2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the section between the lobes in Bruder in order to provide for a flexible nose bridge that couples the two portions since Hirosawa teaches this would allow the two independent portions to be attached and detached from the belt and can further be adjusted in the upward and downward direction by adjusting the length in the left-right direction for the purposes of adjusting the attachment position of the belt according to the shape of the nose and optimizing the contact state between the cover and the skin around the eyes (page 2 paragraph 6). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794